Citation Nr: 1013511	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to December 
1959 and from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran did not exhibit a hearing loss disability in 
service or within one year after discharge from service, and 
hearing loss is not otherwise shown to be associated with his 
active duty.

2.  The Veteran is not shown to be suffering from tinnitus 
that is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309 
(2009).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in July 2005 in 
which the RO advised the appellant of the evidence needed to 
substantiate his service connection claims.  This letter 
advised the Veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  A March 2006 letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claims in 
October 2005.  His claims, however, were subsequently 
readjudicated in a supplemental statement of the case that 
was issued later in March 2006.  In any event, because 
service connection is being denied for both of these claims, 
the Board finds that any deficiencies in the content or 
timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and his 
identified private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination 
in September 2005.  The Board finds that this opinion is 
considered adequate for the purpose of determining the 
service connection claims decided herein.  This report 
reflects that the examiner reviewed the claims folder, 
including the Veteran's service treatment records and the 
private medical evidence that have been submitted in 
connection with the Veteran's claims.  During the 
examination, the examiner elicited from the Veteran his 
history of complaints and symptoms and provided clinical 
findings detailing the examination results.  As will be 
discussed below, the examiner also explained the rationale 
behind his conclusions through citation to medical principles 
and the facts of the Veteran's case.  For these reasons, the 
Board concludes that the VA examination report in this case 
provides an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He essentially contends that he 
incurred these disabilities as a result of noise exposure 
during military service.  Specifically, the Veteran claims 
hearing loss due to noise exposure from his training with the 
32nd Division hi-power rifle team.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in- service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....  For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for 'disability' 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran's current hearing loss disability is established 
by the September 2005 VA audiological examination report.  
This report reflects that the Veteran's right ear 
audiological thresholds were 25, 20, 40, 75, and 85 decibels, 
for a four-Hertz frequency average of 55 decibels.  His left 
ear audiological thresholds were 20, 25, 75, 75, and 80 
decibels, for a four-Hertz frequency average of 64 decibels.  
His speech recognition scores were 90 percent for the right 
ear and 74 percent for the left ear.  

In terms of in-service disease or injury, the Veteran's 
service personnel records document his participation in the 
1962 National Matches and Small Arms Firing School.  These 
records include a June 1962 Letter of Commendation for his 
service with the 32d Division Marksmen and an August 1962 
Letter of Congratulations for his participation in the 1962 
National Matches with the Wisconsin Army National Guard Rifle 
Team.  Therefore, exposure to noise is conceded.  The issue 
thus becomes whether the Veteran's current hearing loss 
and/or tinnitus may be etiologically linked to his noise 
exposure during service.  

A November 1999 private audiology report notes that the 
Veteran "complains of a gradual deterioration in his hearing 
ability but feels this loss has accelerated over the past few 
months."  He reported tinnitus, which he characterized as 
longstanding and high-pitched.  With respect to his history 
of noise exposure, the Veteran stated that he used painfully 
loud machine guns and rocket launchers in the military 
without hearing protection.  He also reported experiencing 
loud noise while using a cement-bagging machine and working 
with presses and machinery when he was younger.  He reported 
limited recreational noise exposure during annual hunting 
trips and motorcycle rides.  

A December 2004 personal hearing assessment form from a 
private audiologist indicates that the Veteran reported that 
he does not presently work in noise.  In terms of past 
occupational noise exposure, he reported being on the Fort 
Lewis rifle team for 10 months from 1961 to 1962, and he 
reported 40 years of exposure to noisy factory machines.  He 
reported that a 1998 hearing test from work reflected that he 
was losing his hearing due to noise exposure.  He noted that 
he has been experiencing hearing difficulties for more than 
10 years, which was the longest choice noted on the 
assessment form.  He also reported experiencing tinnitus.  

In September 2005, the Veteran underwent a VA medical 
examination in connection with these claims.  In discussing 
the Veteran's relevant medical history, the VA examiner noted 
that the Veteran's "Entrance physicals and discharge 
physical audiograms were normal through 8,000 cycles for both 
ears and the only shift of significance was a 4,000 cycle 
decline for the left ear noted between entrance and discharge 
that did not approach a compensable level."  He noted that 
the first documented evidence of hearing loss appears in a 
2004 audiogram that suggests severe, bilateral high frequency 
hearing loss with the left ear more pronounced than the right 
ear.  The examiner noted that there was no mention of 
tinnitus in service, and the earliest documented evidence of 
tinnitus appeared in the 2004 medical record.  The examiner 
also expressly noted that the 1962 separation physical 
examination was negative, and the Veteran indicated no 
complaints of ear, nose, and throat trouble on that 
examination.  

With respect to noise exposure, the Veteran reported that he 
had some exposure to hunting firearms prior to service.  He 
described that he competed on the rifle team during service 
and stated that he sometimes wore hearing protection and 
sometimes did not.  The Veteran reported some exposure to 
machine gun fire and mortar fire training during his National 
Guard service prior to active duty.  Upon discharge from 
service, the Veteran worked in a crating department for a 
year and then worked in a manufacturing and metal rolling 
facility for over 18 years.  It was noted that he then worked 
in an administrative position from 1965 to 1967 and worked in 
tool design for a variety of companies.  The examiner noted 
that "[s]ome portion of this civilian job history likely 
included significant noise exposure in as much as periodic 
hearing tests were required and hearing protection was 
required in some of these jobs."  The Veteran also reported 
additional exposure to noise from chain saws, periodic 
hunting firearms, lawn mowers, snowmobiles, and motorcycles.  

The VA examiner diagnosed high frequency sensorineural 
asymmetry with the left ear more prominent than the right 
ear.  The examiner opined that, "In as much as medical 
records document normal hearing upon discharge from military 
service, it is deemed more likely [than] not that any loss 
was sustained subsequent to military service."  The examiner 
explained that "Physiologic changes due to noise are 
expressed within hours or days of injury," and that 
"hearing loss from noise exposure in service does not 
progress beyond normal aging and does not make one more 
susceptible to noise from other sources once exposure is 
discontinued."  He further observed that there was no 
documented evidence of hearing loss until a 1999 audiogram.  
Finally, he opined that the Veteran's tinnitus is more likely 
than not related to his hearing loss.  

The Board finds the VA examiner's opinion to be highly 
probative to the question at hand.  The examiner was an 
audiologist who possesses the necessary education, training, 
and expertise to provide the requested opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, this 
opinion is based in part on examination and interview of the 
Veteran.  The examiner also reviewed the Veteran's claims 
folder, which contained his service treatment records and 
post-service medical evidence.  The VA examination report 
provides a thorough review of the Veteran's medical history 
and his history of noise exposure, both during service and 
after separation.  It also provides persuasive rationale, 
specifically noting that the Veteran's hearing was normal 
upon his separation from service, to support the conclusion 
that the Veteran's hearing loss and tinnitus less likely 
developed as a result of his military service.  

The Board has considered the representative's argument that 
the examiner's opinion was inadequate because it relied in 
large part on the absence of hearing loss on audiometric 
testing during service.  The representative pointed to 
Hensley v. Brown, 5 Vet. App. 155 (1993), wherein the Court 
stated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  Id. at 159.  The Court explained that, when 
audiometric test results at separation from service do not 
meet the regulatory requirements for establishing a 
"disability" at that time, a veteran may nevertheless 
establish service connection for a current hearing disability 
by submitting competent evidence that the current disability 
is causally related to service.  Id. at 160.

The Board notes, however, that while VA cannot deny a claim 
of service connection for hearing loss merely because the 
disability was not shown to have manifested while on active 
duty, nothing in the holding of Hensley precludes a health 
care specialist from taking into account what the examiner 
believes to be normal audiometric readings while on active 
duty in determining the etiology of the disability, and 
relying on such readings in rendering a negative opinion.  As 
noted, the VA examiner reviewed the record, elicited a 
history from the Veteran, and provided a detailed rationale 
for the negative opinion.  

The Board has considered the assertions of the Veteran 
himself, who reported that he first experienced hearing loss 
and tinnitus during service.  Certainly, he is competent to 
describe symptoms of difficulty hearing and ringing in the 
ears, although it must be considered that he is recalling 
events that occurred decades ago.  However, even where a 
veteran asserted continuity of symptomatology since service, 
the Court has held that a lay person is not necessarily 
competent to link the continuous symptomatology to a specific 
a current condition.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  In this case, the Board finds the opinion of the 
competent health care specialist to be the more probative as 
to whether or not his current disabilities are related to 
service than the Veteran's lay assertions.

Finally, with respect to the article entitled "Mechanisms of 
Acoustic Trauma" that was submitted by the appellant, the 
Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses)  However, although such a general text addressing 
the impact and role of acoustic trauma on temporary and 
permanent threshold shifts is of probative value, the Board 
finds it to be much less probative than the opinion of a 
competent health care specialist based on consideration of 
the facts and circumstances underlying this particular case.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for hearing loss and tinnitus.  As the evidence 
preponderates against the claims, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


